FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                       October 26, 2012

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

v.                                                         No. 12-8064
                                                 (D.C. No. 2:05-CR-00078-ABJ-2)
GREGORY E. GRAHAM,                                          (D. Wyo.)

             Defendant-Appellant.


                            ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, EBEL, and MURPHY, Circuit Judges.


      Defendant Gregory E. Graham appeals from a district court order denying, for

lack of jurisdiction, his motion for release pending the disposition of a prior appeal

(Appeal No. 12-8031). As the government concedes, the district court erred in

concluding it lacked jurisdiction to consider the motion. See United States v. Meyers,

95 F.3d 1475, 1488-89 n.6 (10th Cir. 1996). The government asks us to decide the


*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
matter in the first instance, but that would entail a departure from the procedure

contemplated in Fed. R. App. P. 9(b) and 18 U.S.C. § 3145(c), and leave us to assess

the relevant factors without the aid of the statement of reasons from the district court

mandated by Rule 9. Our case law does not support this circumvention of the

procedures specified for the orderly resolution of bail matters. See, e.g., United

States v. Fisher, 55 F.3d 481, 487 (10th Cir. 1995); United States v. Hart, 779 F.2d

575, 576 (10th Cir. 1985); United States v. Affleck, 765 F.2d 944, 954 (10th Cir.

1985). Because of the district court’s jurisdictional misunderstanding, it did not even

consider the merits of Mr. Graham’s motion for release pending appeal, and a remand

of the matter is appropriate.

      The order of the district court denying Mr. Graham’s motion for release

pending appeal for lack of jurisdiction is VACATED, and the case is REMANDED

for consideration of the motion on the merits. Mr. Graham’s motion for release

pending the disposition of the instant appeal is DENIED as moot.


                                                Entered for the Court
                                                Per Curiam




                                          -2-